DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendment filed September 3, 2022 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for teaching or matter challenged in the argument.   Claims 1 to 4 are pending with claim 5 being cancelled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Theisen (6497493) in view of Batts et al. (4945458) and Ahn et al. (20150338048).
Theisen discloses a LED reflector device comprising a housing member (40) formed by a front surface (42) and a rear surface (44) which are attached to one another creating an enclosure, the rear surface including a LED board (figure 6, the board where reference numeral 54 is pointing) having a plurality of LED lights (56) integrated therein for generating a plurality of light images within the enclosure, a light control member (54) including a mode control button (58) for operating the plurality of LED lights in a first mode (column 4, line 16) or a second mode (column 4, line 16), and a clip member (46) including a clip mechanism (46, 48, 50) for attaching the device to an object (10, 32) to improve the visibility in the area where the object is located.  However, Theisen does not disclose that the front surface is a reflector lens for reflecting a plurality of light images generated from within the enclosure, and the LED board is a  LED white board.
Batts et al. teach that the front surface (38) is a reflector lens (column 1, lines 43 to 44, reflective lens, column 3, lines 5 to 7, reflector type lens).
Ahn et al. teach that it is known to integrate LEDs in a LED white board (310, paragraph 0096, lines 8 to 9, white printed circuit board) for having high reflectance.
It would have been obvious to one skilled in the art to include the front surface of Theisen with a reflector lens, as taught by Batts et al., for reflecting the light images generated from within the enclosure to improve the visibility in the area of the helmet object.
It would have also been obvious to one skilled in the art to provide the LED board of Theisen with a LED white board, as taught by Ahn et al., for highly reflecting the light emitted from the LEDs.
With regards to claim 2, wherein a first mode is a blinking mode (column 4, lines 14 to 16, flash in a desired pattern).
With regards to claim 3, wherein a second mode is a still mode (column 4, lines 14 to 16, constantly on).
With regards to claim 4, wherein the housing member may be configured in different shapes (column 2, lines 55 to 57, round or triangular) and colors (column 2, lines 46 to 47, orange or red).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875